DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/877,436, filed on 10/7/2015.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/22/2022 was considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the recitation of “ a middle plane is located in the third member” does not locate the middle plane in absolute terms as a plane which is skew to the plane of the layer is still located partially within the layer, and the further recitation of “wherein the middle plane is at a half distance from a top surface of the first member to a lower surface of the second member” does not obviate this issue.  The examiner suggests including a limitation indicating that the middle plane is parallel with the top surface of the first member and the lower surface of the second member.  For the purposes of examination, the middle plane is assumed to be in accordance with the limitation suggested above.

Regarding claims 2-5 and 7-10, as depending from, and therefore inheriting all of the features and limitations of, either claim 1 or claim 6, these claims are rejected for similar reasons.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2013/0299789 A1).

Regarding claim 1, Yamazaki discloses a panel comprising: 
a first member (Fig. 1 element 105) and a second member (Fig. 1 element 111); and 
a third member (Fig. 1 element 109) and a functional layer (Fig. 1 element 107) between the first member and the second member (as shown in Fig. 1), 
wherein a middle plane is located in the third member (wherein a plane formed in the middle of the region including the first, second, and third members would fall within the third member), 
wherein the middle plane is at a half distance from a top surface of the first member to a lower surface of the second member (wherein the middle plane appears to be a feature resulting from the features previously disclosed, and as such is located as recited in the panel of Yamazaki), and 
wherein the functional layer is in contact with the first member (as shown in Fig. 1).

Regarding claim 2, Yamazaki discloses the panel as set forth in claim 1 above and further wherein the functional layer includes at least one of a display element (as discussed in Paragraphs [0053, [0081], and [0415]) and a sensor element.

Regarding claim 3, Yamazaki discloses the panel as set forth in claim 1 above and further wherein the third member is thicker than the first member (as shown in Fig. 1 and as described in Paragraph [0026] wherein distance A containing the first member is 0.8 times that of distance B containing the third member) and the second member (as shown in Fig. 1).

Regarding claim 4, Yamazaki discloses the panel as set forth in claim 1 above and further wherein each of the first member and the second member is a polymeric film (as described in Paragraphs [0089] and [0096]).

Regarding claim 5, Yamazaki discloses the panel as set forth in claim 1 above and further wherein the third member is an epoxy resin (as discussed in Paragraph [0098]).

Regarding claim 6, Yamazaki discloses a panel comprising: 
a first member (Fig. 1 element 105) and a second member (Fig. 1 element 111); and 
a third member (Fig. 1 element 109) and a functional layer (Fig. 1 element 107) between the first member and the second member (as shown in Fig. 1), 
wherein a middle plane is located in the third member (wherein a plane formed in the middle of the region including the first, second, and third members would fall within the third member), 
wherein the middle plane is at a half distance from a top surface of the first member to a lower surface of the second member (wherein the middle plane appears to be a feature resulting from the features previously disclosed, and as such is located as recited in the panel of Yamazaki), 
wherein the functional layer is in contact with the first member (as shown in Fig. 1), and
wherein a terminal (Fig. 1 element 171) provided on the functional layer (as shown in Fig. 1) overlaps an opening provided in the first member (as shown in Fig. 1 wherein terminal element 171 is connected to element 103 in the opening).

Regarding claim 7, Yamazaki discloses the panel as set forth in claim 6 above and further wherein the functional layer includes at least one of a display element (as discussed in Paragraphs [0053, [0081], and [0415]) and a sensor element.

Regarding claim 8, Yamazaki discloses the panel as set forth in claim 6 above and further wherein the third member is thicker than the first member (as shown in Fig. 1 and as described in Paragraph [0026] wherein distance A containing the first member is 0.8 times that of distance B containing the third member) and the second member (as shown in Fig. 1).

Regarding claim 9, Yamazaki discloses the panel as set forth in claim 6 above and further wherein each of the first member and the second member is a polymeric film (as described in Paragraphs [0089] and [0096]).

Regarding claim 10, Yamazaki discloses the panel as set forth in claim 6 above and further wherein the third member is an epoxy resin (as discussed in Paragraph [0098]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841